Citation Nr: 0218205	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-00 655	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
July 1968.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating action of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied entitlement to service connection for 
hearing loss.  

In December 1999, the Board remanded the issues of 
entitlement to service connection for post-traumatic 
stress disorder (PTSD) and entitlement to service 
connection for hearing loss to the RO for additional 
development.  In a July 2002 rating decision, the RO 
granted entitlement to service connection for PTSD.  The 
development of the hearing loss claim has since been 
completed and the case is once again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's appeal have been 
obtained.

2.  Bilateral hearing loss was not demonstrated during the 
veteran's military service and the preponderance of the 
evidence is against finding a link between any current 
hearing loss and service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b) 3.307, 3.326 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:  

There has been a change in the law during the pendency of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant 
which evidence is to be provided by the claimant and which 
VA will attempt to obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 

Moreover, the Board is satisfied that the RO complied with 
the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  In this regard, the veteran was advised by letter 
of January 2000, of the need to identify or submit 
evidence in support of his claim.  No evidence was 
identified or submitted.  In October 2001, the veteran was 
advised of the changes in the law brought about by passage 
of the Veteran's Claims Assistance Act of 2000, and was 
notified that VA would help him secure evidence in support 
of his claim if he identified that evidence.  The veteran 
has, however, submitted no information pertaining to his 
claim of entitlement to service connection for hearing 
loss.  Finally, the veteran was afforded an audio 
examination in May 2002 to determine the nature and 
etiology of his claimed bilateral hearing loss.  

Additionally, the Board notes that the rating decision and 
statement of the case issued by the RO advised the veteran 
of the laws and regulations pertinent to his claim of 
entitlement to service connection for bilateral hearing 
loss.   The veteran and his representative have provided 
argument on the pertinent facts in statements associated 
with the claims folder.  Therefore, having the Board 
render its decision on his appeal at this time will not 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The statement of the case and supplemental statement of 
the case also provided notice to the veteran of what the 
evidence of record, including evidence provided by the 
appellant, revealed.  These documents also provided notice 
why this evidence was insufficient to establish 
entitlement to service connection for hearing loss, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been 
provided notice of what VA did to develop the claim, 
notice of what he could do to help his claim, and notice 
of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant 
as being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection for Hearing Loss:

The veteran alleges that exposure to weapons fire in 
Vietnam caused his current bilateral hearing loss.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that 
such disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Such a determination 
requires a finding of a current disability that is related 
to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

For organic diseases of the nervous system, such as 
sensorineural hearing loss, service connection may be 
presumed when such disability is shown to a disabling 
degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In the present case, the veteran's hearing loss meets the 
requisite level of audiological impairment specified in 38 
C.F.R. § 3.385 (2002).  However, after careful review of 
all of the evidence of record, the Board finds that 
service connection is not warranted for bilateral hearing 
loss.  In so finding, the Board acknowledges the veteran's 
statements that he was exposed to acoustic trauma in 
service, and the fact that service connection is in effect 
for tinnitus.  However, the appellant's service medical 
records, including his separation examination of June 
1968, do not disclose complaints of and/or treatment for 
defective hearing.  Furthermore, there are no outpatient 
treatment records for the year following discharge from 
service showing compensably disabling sensorineural 
hearing loss.  

Rather, the first documented medical evidence showing 
bilateral hearing loss was presented at an April 1997 VA 
examination, some 30 plus years subsequent to his 
separation from service.  Therein, audiometry tests 
revealed normal hearing between 2000 to 3000 hertz with 
severe, high frequency sensorineural hearing loss 
bilaterally.  Most significantly, in May 2002 a VA 
examiner opined that the veteran's bilateral sensorineural 
hearing loss were unlikely caused during his military 
service.  There are no competent medical opinions of 
record to rebut the VA examiner's opinion that bilateral 
hearing loss is not related to service.  As such, the 
preponderance of the evidence is against the veteran's 
claim, and service connection must be denied.  

In reaching this decision the Board acknowledges the 
appellant's sincerely held belief that his bilateral 
hearing loss is related to service.  The veteran, however, 
as a lay person untrained in the field of medicine, is not 
competent to offer an opinion linking any current hearing 
loss disorder to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As the only competent evidence of record 
addressing the etiology of the appellant's disorder is 
against the claim, the benefit sought on appeal must be 
denied.

Finally, in reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing 
loss is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

